NOT DESIGNATED FOR PUBLICATION

                                           No. 124,094

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                      MICHEL A. BATTLES,
                                          Appellant.


                                 MEMORANDUM OPINION

       Appeal from Sedgwick District Court; DAVID J. KAUFMAN, judge. Opinion filed February 11,
2022. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BRUNS, P.J., MALONE, J., and RICHARD B. WALKER, S.J.


       PER CURIAM: Michel A. Battles appeals the district court's decision to revoke his
probation and impose his underlying prison sentence. He asserts the district court abused
its discretion by revoking his probation and ordering him to serve his underlying
sentence.


       We granted Battles' motion for summary disposition pursuant to Supreme Court
Rule 7.041A (2021 Kan. S. Ct. R. at 48). The State responded and agreed summary
disposition was appropriate. After reviewing the record on appeal and finding no error,
we affirm the district court's decision.




                                                 1
                          FACTUAL AND PROCEDURAL HISTORY


       On December 11, 2020, Battles pled guilty to one count of criminal threat, a
severity level 9 nondrug person felony, for conduct that occurred on November 20, 2020.
The district court sentenced Battles to 12 months of probation with an underlying
sentence of 11 months' imprisonment.


       In April 2021, the district court issued a warrant alleging Battles violated his
probation when he committed new crimes, failed to obtain a drug and alcohol evaluation,
failed to obtain a mental health evaluation, failed to obtain a domestic violence offender
assessment, and failed to make payments on court costs and fees. The new crimes were
specified as the hit and run of a parked vehicle, as well as knowingly driving without a
valid license or insurance and inattentive driving.


       The district court held a hearing on Battles' probation violations where Battles
admitted to all allegations in the warrant except the allegations concerning the new
crimes, for which he requested an evidentiary hearing.


       After holding an evidentiary hearing on the disputed allegations, the district court
held that the State presented sufficient evidence that Battles violated his probation by
committing the hit and run of a parked vehicle and inattentive driving. Because of these
new crimes and his failure to adhere to the other requirements of his probation, the
district court revoked Battles' probation and imposed his original 11-month prison
sentence.


       Battles timely appeals from the district court's decision.




                                              2
                                           ANALYSIS


       On appeal, Battles claims the district court abused its discretion by imposing his
underlying sentence when alternative sanctions remained a viable alternative to
imprisonment.


       We review a district court's decision to revoke probation for an abuse of
discretion. State v. Coleman, 311 Kan. 332, 334, 460 P.3d 828 (2020). A judicial action
constitutes an abuse of discretion if (1) it is arbitrary, fanciful, or unreasonable; (2) it is
based on an error of law; or (3) it is based on an error of fact. State v. Ingram, 308 Kan.
1466, 1469, 430 P.3d 931 (2018). Battles bears the burden of showing an abuse of
discretion by the district court. See State v. Thomas, 307 Kan. 733, 739, 415 P.3d 430
(2018).


       While it is true that a district court must usually apply intermediate sanctions
before revoking probation, there are exceptions that allow a district court to bypass those
sanctions under certain circumstances. See K.S.A 2020 Supp. 22-3716(c)(1), (c)(7). One
of those exceptions allows intermediate sanctions to be bypassed in the event "the
offender commits a new felony or misdemeanor while the offender is on probation,
assignment to a community correctional services program, suspension of sentence or
nonprison sanction." K.S.A 2020 Supp. 22-3716(c)(7)(C).


       This exception is what the district court relied on when it revoked Battles'
probation. As we have noted, the district court sentenced Battles to 12 months of
probation after he pled guilty to one count of criminal threat. The State alleged Battles
committed new crimes while he was on probation. Following an evidentiary hearing, the
district court agreed that Battles had committed at least two of the alleged new crimes:
inattentive driving and hit and run of a parked vehicle. Thus, the State established that
Battles violated the terms of his probation.


                                                3
       Importantly, Battles does not challenge the district court's finding that he
committed new crimes while on probation, but he argues that the district court abused its
discretion when it revoked his probation and ordered him to serve his underlying
sentence because there were viable alternatives to imprisonment. However, because of
the unchallenged finding by the district court that he did, in fact, commit new crimes
while on probation, the court had discretion to order him to serve his underlying sentence.
We believe that decision was not unreasonable. Additionally, Battles does not argue there
were any errors of fact or law in the district court's decision, and he has failed to show
that no reasonable person would have taken the district court's position.


       Based on the record before us, we conclude the district court did not abuse its
discretion in revoking Battles' probation and ordering him to serve his underlying
sentence.


       Affirmed.




                                              4